REAVLEY, Circuit Judge,
with whom KING, JOHNSON and WIENER, Circuit Judges, join,
dissenting:
The judges of this court have in recent years been sending warning signals about their displeasure with expert testimony.1 Today the court “takes hold” of expert testimony by taking over. The per curiam opinion effectively allows judges to decide the reliability, weight, and relative merit of expert opinions, at least in toxic tort cases. And with such control, we signal a willingness to increase the proof and persuasion burdens of the disfavored party. The author of the per curiam claims to “introduce no new concepts to our jurisprudence.” Surely my colleagues know better, or at least they should know that their use of these concepts confuses the admissibility of evidence with the sufficiency of evidence, changes the rules of evidence without benefit of amendment, denies Mrs. Christopher-sen her right to trial by jury, and eliminates substantive rights in tort cases where federal courts have only diversity jurisdiction.
I. The Record
The en banc court perpetuates the district court’s lack of study or appreciation of the record. Lengthy depositions were taken of three witnesses for the plaintiff. Dr. Waymon Johnston, an industrial engineering professor, testified to the negligence of the defendants in failing to warn of the deadly hazard of nickel and cadmium exposure. Christophersen’s co-worker, Edgar Manoliu, testified about the conditions at the plant where Christophersen worked and his exposure to nickel and cadmium. And Dr. Miller testified that in his opinion it was that exposure which caused the colon cancer leading to Christophersen’s death. The defendant presented four affidavits of medical experts who disagreed with the opinion of Dr. Miller and denied that scientific proof exists that cadmium and nickel fumes can cause small-cell cancer in the colon. These affiants for the defendants did not say that science has disproved the opinion of Dr. Miller; they did not even address his discussion of links between toxic carcinogens and genetic abnormalities; and they did not submit to depositions and the revealing cross-examination to which seven defense attorneys subjected Dr. Miller during his two-day deposition. Upon that basis and without recourse to a jury, the district court and this court choose to accept the position of the defendants’ doctors and deny Mrs. Christophersen a trial.
A. The Affidavit and Deposition of Edgar Manoliu
Edgar Manoliu worked at Marathon’s manufacturing plant in Waco from 1972 until he retired from his position as production supervisor in 1985. He stated that *1123Albert Christophersen, a design and applications engineer, officed in the main administration building from 1972 to 1980, and that his duties required him to visit the main production area two or three times per week for up to half an hour per visit. In 1980, the company assigned Christopher-sen to an office in the main production area of the plant, located in an enclosed cinder-block loft area, approximately sixty yards from the impregnation and soak room. Christophersen’s windows and door generally remained open. According to Manoliu the manufacturing plant and the impregnation and soak room contained “many fumes and gases” which “included heated fume and airborne particles of cadmium and nickel alloys.” Christophersen’s visits to the impregnation and soak room — the site of the heaviest concentration of nickel and cadmium fumes — continued at the rate of two to three times per week.
Manoliu did not testify to the precise composition or level of the fumes and dust. His expertise did not extend so far. Basing his testimony on personal knowledge and observation, Manoliu employed neither mathematics nor chemistry, but nevertheless adduced significant evidence of exposure. Christophersen’s exposure occurred chiefly from visits to the impregnation and soak room, and from dust and fumes pervading the plant and his open office. Ma-noliu testified to a heavy concentration of nickel and cadmium fumes in the impregnation and soak room, the doors of which opened frequently. The impregnation and soak room process involved repeatedly dipping plaques on racks into bins of cadmium and nickel solutions for one to two minutes, then raising the racks to allow dripping. After dripping, the racks entered the dryers. Manoliu testified that the fumes emerged from the bins of cadmium and nickel solutions, as well as the dryers, and that lifting the racks out of solution created a “tremendous” release of fumes. He testified that all employees in the impregnation and soak room complained of the intolerable atmosphere, and attributed their scratchy throats and noses to the fumes (which were visible clouds) emerging from the soak baths and the dryers. Visitors to the area also experienced physical reactions.
Manoliu identified several sources of the fumes and dust that pervaded the plant and reached Christophersen’s office through his open door and windows. Besides the concentrated fumes that emanated from the impregnation and soak area, the shearing of nickel and cadmium plaques created cadmium and nickel dust by cutting through “active areas” of nickel and cadmium plaques. The Waco plant, unlike other Marathon plants, did not have a vented exhaust system in the shearing area. Manoliu testified that workers in the shearing area eventually had to wear masks, and that Christophersen sometimes walked through the area.
The plaque-making area also generated significant quantities of nickel dust. Employees there had to wear small dust masks, but Manoliu testified that when they removed the masks, he observed dust “all over their noses,” and that he reported this inadequacy to a plant authority, who agreed to “look into it.” No change occurred. Additionally, the tab room, which involved removal of residues with steel brushes, generated significant quantities of cadmium dust. This area was not enclosed, and Manoliu testified that “there was no exhaust system whatsoever.”
Periodic problems with the scrubbers or the roof fans, which failed to pull excess fumes out of the plant, compounded the problem. Damp, muggy days created the worst conditions. Even if the ventilation system worked properly, high humidity prevented the exhaust system from carrying off sufficient quantities of the noxious dust and fumes.
Manoliu further testified that nickel and/or cadmium spills — involving tank overflows of five to fifteen gallons onto the floors — occurred about once a month near the impregnation tanks. Pipe leaks, during transfer of nickel nitrate and cadmium nitrate from trucks to the soak room, likewise occurred about once a month.
To the foregoing description of toxic exposure, Manoliu added the cancer toll af*1124fecting several Marathon friends and coworkers in the previous five to ten years. In his affidavit, he named eight people diagnosed or dead with cancer, including Albert Christophersen. In his deposition, Ma-noliu noted that his list of cancer victims included only people he personally knew, that he never investigated the matter, that he named only supervision and white-collar workers such as himself and Christopher-sen, and that he knew nothing about the medical histories of hourly employees. Ma-noliu is himself a cancer victim.
B. The Affidavit and Deposition of Dr. Lawrence Miller
1. The Causation Opinion
Dr. Miller stated that he reviewed Chris-tophersen’s medical records and autopsy report, as well as numerous medical articles and research materials addressing the effect of nickel and cadmium on humans.2 He also relied on his extensive educational and clinical background, and on information about Christophersen’s work history and toxic exposure supplied by Manoliu. Dr. Miller concluded, based on reasonable medical probability, that the metastatic cancer which killed Christophersen was caused by his exposure to toxic nickel and cadmium fumes.
2. Dr. Miller’s Qualifications
Despite “the Rule 702 concerns expressed by the district court,” Dr. Miller is a board-certified specialist in internal medicine, pulmonary disease, and critical care medicine. His pulmonary disease specialty, primarily lung disorders, includes two years of patient care. He also notes specialization in epidemiology and toxicology, and he holds a Masters of Public Health in toxicology. His background in oncology includes courses at Harvard Medical School and internal medicine training, which involved substantial oncology exposure. He is not an oncology specialist, but oncology constitutes a subspeeialty of internal medicine, in which he does specialize. Dr. Miller notes that an oncologist is more qualified in the treatment of cancer, but not necessarily more qualified concerning carcinogenesis. By the time of his deposition, Dr. Miller knew that his contract with Tufts University provided that all fees received for consultation services would go to the university.

3.Dr. Miller’s Reasoning

Albert Christophersen had a villous ade-noma which underwent a malignant transformation to a small-cell type of histology. His small-cell colon cancer then metastasized to his liver. Dr. Miller concluded, as follows, that toxic exposure to nickel and cadmium produced Christophersen’s cancer.
a. Nickel, Cadmium, and Small-Cell Cancer
Nickel and cadmium cause cancer. The types of evidence honored by all of the experts — epidemiology, animal studies, and in vitro studies — establish the carcinogenicity of nickel and cadmium.3 But did nickel and cadmium cause Christophersen’s colon cancer?
Science so far has established specific links of nickel and cadmium to lung, prostate, and renal cancers.4 Villous adenoma small-cell cancers, which Christophersen had, are quite rare, and are associated with several toxic exposures. Research discloses an association between nickel and cadmium and small-cell lung cancer.5 *1125Small-cell carcinoma appears to be the same cell (identical histology) regardless of its location in the body, which is why medical literature does not necessarily address specific organ systems in discussing small-cell cancer. Dr. Jacqueline L. Torell, who performed the autopsy the day after Chris-tophersen’s death, described the tumor in his colon as being “morphologically quite similar to small-cell undifferentiated carcinoma most frequently arising in the lung.” She noted that a few of the clusters had a somewhat papillary arrangement but there was not true gland formation or mucin typical of colon cancer. Recent medical evidence relates small-cell cancer to abnormal alterations of genetic materials.6 One specific mechanism of nickel and cadmium carcinogenicity is alteration in DNA synthesis. From these findings, Dr. Miller concludes that nickel and cadmium can cause small-cell colon cancer.
b. Christophersen’s Exposure
The district court and this en banc court have relied heavily upon the notion that the record lacks proof of exposure of Christo-phersen to toxic fumes. Of course, neither Manoliu nor Dr. Miller know the precise level of that exposure, and the lack of quantified dose and exposure levels could handicap Mrs. Christophersen’s case. But this imprecision does not justify exclusion of Dr. Miller’s opinion. Seven defense attorneys cross-examined Dr. Miller at length about disputed facts upon which his opinion was based. The questions about exposure raised by our courts were put to Dr. Miller, and his opinion of causation remained unchanged. He readily agreed that dose and exposure levels are important, but his specific conclusion in Christophersen’s case rests on sufficient exposure to nickel and cadmium, not precisely known exposure. He testified that his opinion remained valid “as long as the exposure occurred in general as described to me.”7 None of the defendants, including.the employer, presented any proof concerning the fumes and dust in the plant, or Christophersen’s exposure.
c. Alternative Causation
Dr. Miller considered the various possibilities of alternative causation. Christopher-sen was not a smoker. Mrs. Christopher-sen smoked, but Dr. Miller considered this source insufficient for Christophersen’s small-cell colon cancer. Nor was Christo-phersen a heavy drinker. Dr. Miller noted that associations of alcohol and gastrointestinal carcinoma generally occur with chronic alcoholics. Dr. Miller found no evidence of exposure to asbestos, nor was there evidence of hereditary or family associations of small-cell cancer. While evidence exists that diet contributes to the development of adenocarcinomas of the colon, no such evidence links diet to small-cell cancers.8 Dr. Miller stated that “[different *1126types of cancers have different biochemical, cellular characteristics, natural histories and etiologies, and one can’t just necessarily lump them like that.”
II. Our Prior Jurisprudence
We assign to the trial court the threshold determination of the expert’s qualifications, whether the expert’s testimony will assist the jury, and whether the facts assumed by the witness as the basis for the opinion are supported in the evidence so as to make that opinion relevant. None of these inquiries warrants exclusion of Dr. Miller’s opinion.
A. The Neglected Virtues of the Adversarial System
In a case where the plaintiff claimed that his disease was caused by his toxic work environment, and presented questionable expert medical testimony in support thereof, this circuit declared en banc that “it is the function of the jury as the traditional finder of the facts, and not the Court, to weigh conflicting evidence and inferences, and determine the credibility of witnesses.” Boeing Co. v. Shipman, 411 F.2d 365, 375, 377 (5th Cir.1969) (en banc) (affirming denial of directed verdict and judgment n.o.v. even “[tjhough the expert medical proof is not entirely reliable in determining the causal connection between Shipman’s working conditions and his ailments”). I need not buttress with a string citation this once well-settled proposition. We properly entrust determinations of evidentiary weight and credibility to the jury — even in “scientific” cases — because of our faith in the adversarial process.
If the evidence is relevant, and not clearly wrong, it goes to jurors, who then “have the benefit of cross-examination and contrary evidence by the opposing party.” Barefoot v. Estelle, 463 U.S. 880, 898, 103 S.Ct. 3383, 3397, 77 L.Ed.2d 1090 (1983) (“[T]he rules of evidence generally extant at the federal and state levels anticipate that relevant, unprivileged evidence should be admitted and its weight left to the fact-finder, who would have the benefit of cross-examination and contrary evidence by the opposing party.”).9 The Supreme Court resolutely championed the adversarial process upon considering the admissibility of psychiatric testimony in predicting future dangerousness. Despite expert testimony — purportedly representing the “best” clinical research to date — that the accuracy of such prediction reached no more than one in three, the Court declared:
All of these professional doubts about the usefulness of psychiatric predictions can be called to the attention of the jury. Petitioner’s entire argument ... is founded on the premise that a jury will not be able to separate the wheat from the chaff. We do not share in this low evaluation of the adversary process.10
The Federal Rules of Evidence “embody a strong and undeniable preference for ad*1127mitting any evidence having some potential for assisting the trier of fact and for dealing with the risk of error through the adversary process.” DeLuca v. Merrell Dow Pharmaceuticals, Inc., 911 F.2d 941, 956 (3d Cir.1990); accord In re Paoli, 916 F.2d at 857 (noting that “in making reliability determinations, courts must err on the side of admission rather than exclusion”). The majority’s usurpation of critical evidentiary weight determinations plainly disregards the virtues of the adversarial system and the precedents supporting it.
Courts may, of course, exclude evidence that is patently unreliable and therefore offers no assistance to the jury. The language expressing such patent unreliability varies, but never signals testimony or assumptions that are merely controversial, debatable, questionable, unsettled, or suspicious. These terms connote weight and credibility. Instead, courts speak of testimony that is “almost entirely unreliable,”11 reliance upon “assumptions devoid of any basis in the real world,” 12 opinions that are “abusive of the known facts” 13 or “contrary to the proven facts,”14 or so manifestly wrong as to offend common sense.15 If the record establishes a critical fact contrary to the expert’s testimony, or if a court may take judicial notice of a fact that fatally contradicts the assumptions of an expert, then his or her testimony ought to be excluded.16
No such infirmity warrants exclusion of Dr. Miller’s testimony. Nor do defendants present any wealth of contrary evidence, of the sort that produced the Agent Orange17 decision often cited for a restrictive view of admissibility. Compared to substantial research and experimentation conducted on Agent Orange, the accumulated knowledge — through traditional methods — of the relationship between nickel, cadmium, and small-cell colon cancer is scant.18 The causation issue is plainly not sufficiently investigated to warrant summary proceedings based on direct judicial precedent or judicial acknowledgement of decisive negative findings. No clearly established facts in the record controvert the scientific facts informing Dr. Miller’s reasoning: the carcinogenicity of nickel and cadmium and their capacity to reach the colon; the unique characteristics of small-cell carcino*1128ma and its relative rarity in the colon;19 the linkage of small-cell carcinoma to toxins such as nickel and cadmium; and the genetic-alteration mechanism associated with both small-cell carcinoma and nickel and cadmium.
To dispatch the controversial question of causation, the district court simplistically characterized Dr. Miller’s testimony as grounded exclusively in similar cell appearance, and simply chose to believe the opposing experts who issued broad and incomplete rebuffs of Dr. Miller’s analysis. Cf. In re Paoli, 916 F.2d at 858 (district court made improper credibility judgment in choosing to “believe[] defendants’ experts that ... meta-analysis was not reliable, and disbelieve[ ] plaintiffs’ experts who said that it was”). For this arrogation of weight and credibility determinations, the district court and the majority enjoy the force of neither precedent nor principle. Whether Dr. Miller’s testimony would prevail as proof of causation belongs to the jury-
To the foregoing, it may be countered that a “battle of experts” on a point of hard science demands the impossible from a lay jury. If the experts cannot agree, the argument goes, how can we expect a jury to resolve the question?20 Yet by our charge to the jury,21 we routinely entrust difficult determinations to jurors that assume their possession and use of critical capacities.22 Indeed, the argument simply acknowledges the mandate of our legal system: to resolve conflicts, even seemingly intractable conflicts, from which we cannot retreat when parties invoke the machinery of the legal system. In this sense, the jury represents neither the ideal arbitration of scientific conflict, nor its permanent resolution, but simply the essential voice of the community in solving one problem fairly brought before it.23 Let the experts settle *1129the larger dispute in due time; we have eases to resolve.
In this case, we do not demand of a jury any exotic sophistication. The medical explanations may employ unfamiliar terms, but the resolution of the evidentiary conflict demands only attentive common sense. With its deference to summary rendering of Christophersen, the majority endows judges with the work of juries.
B. Current Ways of Taking Hold Without Taking Over
Particular trials beget particular needs. Judges with concerns about scientific evidence have at their disposal many mechanisms that do not distort the Federal Rules of Evidence, such as appointing (or allowing the parties to negotiate for) neutral experts to assist in comprehending complex issues,24 referring issues to special masters, employing technical advisors, presiding over pretrial colloquia with experts to clarify issues and narrow disagreements, requiring experts to follow certain protocols,25 providing jurors with glossaries, allowing civil jurors to question experts, issuing special instructions to eliminate some of the mystery of technical issues,26 or bifurcating the trial to resolve the issue of causation without exploring conduct or damages.27
If current mechanisms prove inadequate to the general problem perceived by the majority, it remains the duty of courts to follow either precedent or the proper procedures of reform.28 The American Law Institute, for example, is presently considering a proposal for “Blue Ribbon Science Panels” and a “Federal Science Board” to assist courts in the disposition of scientific questions.29
The majority regimen short-circuits present mechanisms and proposals for modest reform by effectively converting judicial chambers into science star chambers. We need practical approaches to the intersection of law and science, not disguised control that skews the system toward exclusion of otherwise relevant evidence.
III. Rule 703: To Err is Inadmissible
The district court analyzed Dr. Miller’s “methodology” under Rule 703, which neither the Federal Rules nor the majority opinion sanctions. The language of Rule 703 governs an expert’s use of “facts or data ... of a type reasonably relied upon by experts,” not an expert’s opinion or “methodology.”30 This misapprehension of Rule 703’s scope does not justify the majority’s magnanimous deference to the *1130district court’s ruling.31 Yet the majority merely refurbishes that erroneous framework, shifting the district court’s Rule 703 analysis to the Frye rubric, and then, alluding to its limited scope of review, generously infers that the district court’s inaccurate and incomplete portrayal of Dr. Miller’s testimony was “sufficiently broad to be understood as rejecting Dr. Miller’s methodology.”
The majority opinion quietly corrects the district court’s misuse of Rule 703, but in holding that the district court did not abuse its discretion in rejecting Dr. Miller’s reliance on “critically inaccurate or incomplete” data, the majority commits error of its own. The majority emphasizes that Dr. Miller’s information on Christophersen’s exposure to nickel and cadmium came from the Manoliu affidavit, which did not precisely quantify dose and exposure levels.32 Further, my colleagues seem impressed by the allusion in Dr. Miller’s affidavit to twenty years of exposure, while Manoliu’s affidavit establishes that Christophersen’s exposure at the Waco plant lasted a mere fourteen years.33 These defects make marvelous trial arguments, but badly mistaken bases for exclusion under Rule 703.
An expert may base an opinion on “facts or data” otherwise inadmissible, if “of a type reasonably relied upon by experts in the particular field in forming opinions or inferences on the subject.”34 Courts properly defer “to the expert’s view that experts in his field reasonably rely on such sources of information.” Greenwood Utilities Comm’n v. Mississippi Power Co., 751 F.2d 1484, 1495 (5th Cir.1985); see also In re Japanese Electronic Products, 723 F.2d at 277 (district court misinterpreted Rule 703 by “substituting its own opinion as to what constitutes reasonable reliance”). The district court’s erroneous invalidation of Dr. Miller’s opinion — based upon deficiencies that Dr. Miller expressly considered and dispatched in his deposition — exceeds the plain language of Rule 703 and the deference due an expert’s reliance on chosen facts and data. The ten cases string-cited by the majority do not suggest a different interpretation. These patently distinguishable cases all address questions of evidentiary sufficiency rather than admissibility,35 or circumstances of *1131plain incompetence to testify to the pertinent issue,36 or reliance on critical facts contrary to established facts.37
Three possibilities occur here, and none eliminates Dr. Miller’s opinion at the summary judgment stage. First, if the record shows that Dr. Miller based his opinion on critical assumed facts that do not exist in Christophersen’s case, then the opinion is irrelevant. The proffered evidence runs afoul of Rule 401 as well as Rule 702, rather than Rule 703. But this record does not discredit the factual basis for Dr. Miller’s opinion. Second, if we have a factual dispute as to the nature of Christopher-sen’s exposure and whether it suffices for what Dr. Miller requires to justify his opinion, the opinion is conditionally relevant. But that dispute goes to the jury under Rule 104(b), not to the judge. Third, if Dr. Miller and the defense experts disagree on the extent of exposure required to cause cancer, we simply have a question of fact to be weighed and decided by the trier of facts.
If the district court or the majority feels that Dr. Miller’s reliance on imprecise dose and exposure levels rendered his opinion tenuous, then our cases dictate the procedure to follow: “It is the jury’s province to determine whether expert testimony rests upon tenuous evidentiary inferences and weak scientific or engineering data.” Mitchell v. Lone Star Ammunition, Inc., 913 F.2d 242, 252 (5th Cir.1990). No record evidence establishes that precise dose and exposure quantification must precede any causation opinion, only that such precision helps. If there be weakness in his reliance *1132on imprecise data, the determination belongs to the jury.38 The district court’s ruling to the contrary was manifestly erroneous.
IV. Comes Frye and Methodology
This circuit has continued to apply the rule of Frye v. United States39 to determine admissibility of polygraph examinations, post-hypnotic testimony, and voice stress analysis.40 Now the Fifth Circuit, without precedent, reaches beyond novel device or technique and subjects expert reasoning to judge-determined reliability.
While the Fifth Circuit has never joined the chorus of Frye detractors,41 the six *1133Fifth Circuit cases that actually cite Frye signify the limited purpose of that ease.42 We have only once employed Frye outside the criminal context,43 never applied it to “reasoning,” and indeed once expressly limited the Frye doctrine to “pseudo-scientific data.”44
Until today, we soundly limited the Frye doctrine to particular techniques, “novel scientific evidence,”45 that reflect the factual context of Frye. To my knowledge, the Fifth Circuit has never excluded otherwise relevant evidence strictly on the basis of lack of general scientific acceptance. To do so would impose a significantly heavier burden of proof and persuasion on the offering party. See Peteet v. Dow Chem. Co., 868 F.2d 1428, 1433 (5th Cir.1989) (“[T]he absence of a scientific consensus on a given theory does not affect the admissibility of an expert’s opinion.”), cert. denied, — U.S. —, 110 S.Ct. 328, 107 L.Ed.2d 318 (1990); Osburn, 825 F.2d at 915 (expert’s opinion need not be generally accepted in scientific community to be sufficiently reliable and probative).
The district court of course did not cite to Frye or employ any kind of Frye analysis. The doctrine is doubtless alien to it in such a context. But the majority found that “the district court was within its discretion in concluding, albeit implicitly, that Dr. Miller’s testimony failed to meet the third threshold test, the Frye test.” How did they get there? I do not know, but they speak of “methodology.”
If his study and the reasons for his opinion are Dr. Miller’s “methodology,” nothing distinguishes his methods from those of other experts. He examined the available information and literature, applied his experience and education, and gave an opinion with his reasons. If his reasons are his methodology, then here it is: (1) Christo-phersen had small-cell colon cancer that metastasized to his liver; (2) nickel and cadmium cause cancer; (3) some evidence suggests that nickel and cadmium act syn-ergistically to produce cancer; (4) medical science so far has established specific links to lung, prostate, and renal cancers; (5) small-cell carcinoma appears to be the same *1134cell (identical histology) regardless of its location in the body; (6) one of the physicians who examined Christophersen’s colon biopsy material believed it was virtually identical to tumors of lung origin; (7) substances designated as “tumor promoters” are associated with a wide range of cancers, and there is some evidence that nickel is a tumor promoter; (8) one mechanism of nickel and cadmium carcinogenicity is alteration in DNA synthesis; (9) medical evidence relates small-cell cancer to abnormal alterations of genetic material; and (10) small-cell carcinomas, which are quite rare, are associated with toxic exposures.
None of the foregoing propositions abuses facts known to the district court or the majority. None is contrary to established scientific knowledge. Nor do we know specific cancers invariably associated with nickel and cadmium, or specific causes invariably associated with small-cell cancer.46 The only evidence in the record to substantiate the majority’s Frye holding is the contrary conclusion of the defense experts, who do not even address critical aspects of Dr. Miller’s disputed “methodology.” And even had they refuted his reasoning with withering particularity, upon what basis can this majority infer the lack of “general acceptance,” especially when the district court did not even address that issue? Are the affidavits of experts hired by the defense conclusive proof of “general acceptance”? Thus does the majority manage to introduce a new regimen, and simultaneously provide a case-study of its mischievous abuse.
“[TJhis case involves a situation where science has some meaningful information but scientific ‘truth’ has not so completely hardened as to prevent legitimate difference of true expert opinion in a particular concrete context.” Osburn, 825 F.2d at 915 & n. 10 (rejecting argument that testimony of leukemia victim’s experts should have been excluded because it conflicted with widely-held theory that chlorampheni-col cannot cause leukemia without first causing aplastic anemia, which plaintiff never had). Our tradition, our cases, and our rules properly deliver this case to the jury. It is pretense to say that rules and precedent support the per curiam opinion, to claim that it is consistent with the rights of Mrs. Christophersen under the Seventh Amendment and Texas law, or to say that it is anything other than judicial fact-finding.
V. Then There is Rule 403
Chief Judge Clark identifies the per cu-riam errors on Rules 702 and 703 but then does greater mischief with Rule 403. He misreads this record and misuses Rule 403.
Judge Clark writes that the "undisputed record” disproves Dr. Miller’s factual assumptions. If that were so, Dr. Miller’s opinion about facts unrelated to this case would not be relevant. And the opinion would not assist the fact finder. As I have said above, the opinion would be excluded under settled law. But how does this record disprove Dr. Miller’s assumptions about Christophersen’s exposure to toxic fumes? And how can Judge Clark enshrine as established fact that Dr. Miller delivered his opinion “without any accurate information on Christophersen’s exposure”? One fact is truly uncontradicted: Christophersen was regularly exposed to the fumes and dust of this nickel-cadmium battery plant for over 13 years. Dr. Miller said he had enough information to support his causation opinion. That is the state of the record. By what rule or reason do we leap to judgment?
True, defense attorneys confronted Dr. Miller with all varieties of skepticism about Christophersen’s exposure. But Judge Clark discloses his chosen result by converting defense attorney skepticism into the “fact that [Dr. Miller] formed his opinion without any credible exposure data.” Then Judge Clark caricatures Dr. Miller as a man oblivious to conflicting evidence. Dr. Miller maintained that Christophersen’s *1135exposure was sufficient to cause, and in his opinion did cause, Christophersen’s cancer and death. He did not say his opinion would be different only if there were no nickel and cadmium fumes; he simply stated that he might change his opinion if Christophersen had visited the soak room only once a month, and that his conclusion would certainly be different if there had been no exposure to toxic fumes.
The causal connection between these toxic agents and small-cell colon cancer is disputed. The ordinary routes of epidemiology, animal studies, and in vitro studies establish the carcinogenicity of nickel and cadmium, but do not yet resolve with scientific certainty — one way or the other — the link between these carcinogens and the rare small-cell colon cancer. My colleagues presume the lack of connection and predicate summary judgment on that judicial presumption. They disregard the different standards of law and science. Courts do not require scientific certainty. An opinion about probability suffices. The fact issue stands.
If Judge Clark would override that fact issue with Rule 403, he fashions a rule with the following new and drastic effect. Judges may weigh contradictory evidence and exclude any proffered evidence considered unreliable. The judge’s opinion about the contested evidence determines unreliability. The force of the proffered evidence on the very point at issue becomes the prejudice.
The advisory committee notes to Rule 403 define “unfair prejudice” as “an undue tendency to suggest decision on an improper basis.” What is the improper basis or prejudice here, unless a judge simply assumes that Dr. Miller is wrong and the defendants’ affiants are right? That assumption has not been a predicate in the past for Rule 403 exclusion. See Dollar v. Long Mfg., N.C. Inc., 561 F.2d 613, 618 (5th Cir.1977), cert. denied, 435 U.S. 996, 98 S.Ct. 1648, 56 L.Ed.2d 85 (1978). We have viewed Rule 403 as an extraordinary remedy to be used cautiously and sparingly. United States v. McRae, 593 F.2d 700, 707 (5th Cir.), cert. denied, 444 U.S. 862, 100 S.Ct. 128, 62 L.Ed.2d 83 (1979); United States v. Thevis, 665 F.2d 616, 633 (5th Cir. Unit B), cert. denied, 459 U.S. 825, 103 S.Ct. 57, 74 L.Ed.2d 61 (1982). Others have agreed. United States v. Cross, 928 F.2d 1030, 1048 (11th Cir.1991) (“The ‘major function’ of Rule 403 is ‘limited to excluding matter of scant or cumulative probative force, dragged in by the heels for the sake of its prejudicial effect.’ ”) (quoting Thevis and McRae)) DeLuca, 911 F.2d at 957 (if “testimony survives the rigors of Rules 702 and 703 ..., Rule 403 is an unlikely basis for exclusion.”).
My colleagues of the concurrence and the majority, by one path or another, invite judges to decide the reliability and relative merit of conflicting expert opinions.
VI. And There Was Erie
By ordering judicial review of expert opinion supporting the claims of injured parties, and requiring general scientific acceptance as a condition of admissibility, as this court now does, and by rejecting a mass of compelling expert testimony, as the court did in Brock,47 we substantially affect the rights of claimants and the proof required for their compensation. Only diversity jurisdiction opens the federal courts to these cases, and state law properly controls. Under Texas law, claimants do not suffer these disadvantages.48 There can be no doubt that in Texas courts Mrs. Christo-*1136phersen would have received her jury trial and the Brocks would have recovered their judgment.49 Reflexive citation to the general proposition that federal law governs evidentiary questions does not settle this issue. The Federal Rules’ Enabling Act establishes that federal “rules shall not abridge, enlarge or modify any substantive right.” 28 U.S.C.A. § 2072(b) (West Supp.1991). The rules set forth in the per cu-riam opinion sharply curtail claimants’ substantive horizons and thus invade “evidentiary rules ... so bound up with state substantive law that federal courts sitting in Texas should accord [them] the same treatment as state courts in order to give full effect to Texas’ substantive policy.” Conway v. Chemical Leaman Tank Lines, Inc., 540 F.2d 837, 838 (5th Cir.1976).50
This deference to state substantive policy becomes so much more persuasive where, as here, the contents of the state and federal evidence rules are identical, but the federal rule becomes freighted with burdens that depart from both state and federal jurisprudence. Congress has not ordered these changes in the Federal Rules of Evidence. Nor has the Supreme Court done so. By what possible right do we do so? And now where do we turn for an appreciation of federalism and judicial restraint?
The per curiam is unacceptable. I dissent.

. See, e.g., In re Air Crash Disaster at New Orleans, 795 F.2d 1230, 1234 (5th Cir.1986) ("Our message to our able trial colleagues: it is time to take hold of expert testimony in federal trials."); Randolph v. Laeisz, 896 F.2d 964, 968 (5th Cir.1990) ("we here echo the message given to our able trial colleagues in In re Air Crash Disaster ...”); Brock v. Merrell Dow Pharmaceuticals, Inc., 874 F.2d 307 (5th Cir.1989) (rejecting the testimony of six experts because the court disagreed and found no satisfactory epidemiologic support), cert. denied, — U.S. —, 110 S.Ct. 1511, 108 L.Ed.2d 646 (1990); Viterbo v. Dow Chemical Co., 826 F.2d 420 (5th Cir.1987) (expert opinion inadmissible under Rule 703 if the basis for the opinion is unreliable).


. A record exhibit lists 33 relevant articles by title. These articles appear in the record.


. Dr. Miller notes that some evidence, based on in vitro studies, suggests that nickel and cadmium act synergistically to produce cancer.


. Not all toxic substances are site-specific. For example, agents designated as "tumor promoters," such as radiation, are associated with a wide range of cancers, and there is some evidence that nickel is a tumor promoter.


.Dr. Miller concludes that while Christopher-sen’s colon cancer was, more likely than not, primary and not metastatic, he could not rule out the possibility of a primary lung cancer, despite the negative autopsy findings. The lung primary could have been quite small, smaller than the metastasis, and thus missed by a representative autopsy. Autopsy sectioning does not describe the large number of sections required to find a small cancer. Moreover, he noted reported cases of primary regression while the *1125metastasis continues. Of course, had a primary small-cell lung cancer been detected, we would not be here today, since the law would not be awaiting the imprimatur of organ-specific epidemiology. But Dr. Miller notes that his conclusion remains the same regardless of whether Christophersen had a primary lung cancer.


.See, e.g., T. Norseth, Metal Carcinogenesis, Annals N.Y.Acad.Sci., 534:377-86 (1988); H. SkyPeck, Trace Metals and Neoplasia, Clin.Physiol. Biochem. 4:99-111 (1986). The Redmond study (1983), addressed by the district court, indicates an increase in cancer of the liver and large intestine among nickel alloy workers, but specifically declines to draw any conclusions regarding a causal connection between these cancer sites and exposure to nickel. Dr. Miller testified that he would not disagree with Redmond based on what was known in 1983. Since that time, however, further evidence has appeared linking small-cell cancer to specific abnormalities in genetic material. Thus, Dr. Miller agrees with Redmond’s refusal to issue causation conclusions for colonic cancers generally, but based on pathogenetic similarities of small-cell cancers, he disagrees specifically with respect to small-cell cancer.


. Pressed by defense attorneys, Dr. Miller said his conclusions would certainly differ if Christo-phersen had not been exposed to nickel and cadmium. Further pressed, Dr. Miller indicated that his opinion would not change had Christo-phersen’s visits to the soak room occurred for a quarter-hour once every two weeks, but might change if these visits occurred only once a month.


. Dr. John Weisburger submitted a defense report concluding that Christophersen’s colon cancer had in fact been caused by a typical American diet. He did not, however, adduce any *1126scientific proof specifically linking small-cell colon cancer to diet. He did note that the association of diet and left-sided (or descending) colon cancer is quite strong, but that the causative elements for right-sided (or ascending) colon cancer — that Christophersen had — are not as well defined.


. Barefoot is decided on constitutional grounds, and thus not strictly governed by cases construing the Federal Rules of Evidence, see 463 U.S. at 899 n. 6, 103 S.Ct. at 3398 n. 6, but the Court expressly noted that it "perceive[d] no constitutional barrier to applying the ordinary rules of evidence governing the use of expert testimony." 463 U.S. at 904, 103 S.Ct. at 3400 (emphasis added).


. 463 U.S. at 899 n. 7, 103 S.Ct. at 3398 n. 7; see also Rock v. Arkansas, 483 U.S. 44, 61, 107 S.Ct. 2704, 2714, 97 L.Ed.2d 37 (1987) ("Cross-examination, even in the face of a confident defendant, is an effective tool for revealing inconsistencies. Moreover, a jury can be educated to the risks of hypnosis through expert testimony and cautionary instructions."); In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 856 n. 35 (3d Cir.1990) (dismissing "out of hand" district court’s finding that novel scientific testimony would confuse the jury, which would give it more weight than it deserved because of its scientific nature and doctor’s credentials), cert. denied sub nom. General Electric Co. v. Knight, - U.S. -, 111 S.Ct. 1584, 113 L.Ed.2d 649 (1991); 3 Weinstein's Evidence ¶ 702[2] at 702-30 (1990) ("The jury is intelligent enough, aided by counsel, to ignore what is unhelpful in its deliberations.”).


. Barefoot, 463 U.S. at 899, 103 S.Ct. at 3398 ("We are not persuaded that such testimony is almost entirely unreliable and that the factfinder and the adversary system will not be competent to uncover, recognize, and take due account of its shortcomings.”).


. Douglass v. Delta Air Lines, Inc., 897 F.2d 1336, 1343 (5th Cir.1990).


. In re Air Crash Disaster, 795 F.2d at 1235.


. Georgia Kaolin International v. M/V Grand Justice, 644 F.2d 412, 417 (5th Cir. Unit B 1981).


. Osburn v. Anchor Laboratories, Inc., 825 F.2d 908, 915 n. 10 (5th Cir.1987) (deference to controversial opinion would not extend to denial of gravity or pure theoretical speculation), cert. denied, 485 U.S. 1009, 108 S.Ct. 1476, 99 L.Ed.2d 705 (1988); Crinkley v. Holiday Inns, Inc., 844 F.2d 156, 164 n. 2 (4th Cir.1988) (experts’ medical opinions "cannot be said to be manifestly incredible as physical fact within common lay knowledge"); Drayton v. Jiffee Chem. Corp., 591 F.2d 352, 364 (6th Cir.1978) ("no reasonable person would, in the ordinary affairs of life, act upon the astronomical projections and assumptions made by plaintiffs’ expert").


. See C. McCormick, Handbook of the Law of Evidence § 203 at 491 (2d ed. 1972) ("'General scientific acceptance' is a proper condition for taking judicial notice of scientific facts, but not a criterion for the admissibility of scientific evidence. Any relevant conclusions which are supported by a qualified expert witness should be received unless there are other reasons for exclusion.”).


. "[Y]ears of discovery and tens of millions of dollars spent by the government and others on research has not yielded any competent evidence indicating a genuine issue of fact about causation.” In re “Agent Orange" Prod. Liab. Litig., 611 F.Supp. 1223, 1260 (E.D.N.Y.1985), aff'd on other grounds, 818 F.2d 187 (2d Cir.1987) (affirming on basis of government contractor defense without reaching any evidentia-ry questions addressed by district court), cert. denied sub nom. Lombardi v. Dow Chem. Co., 487 U.S. 1234, 108 S.Ct. 2898, 101 L.Ed.2d 932 (1988).


. See Ferebee v. Chevron Chem. Co., 736 F.2d 1529, 1534 (D.C.Cir.) ("On questions [of toxic exposure] such as these, which stand at the frontier of current medical and epidemiological inquiry, if experts are willing to testify that such a link exists, it is for the jury to decide whether to credit such testimony.”), cert. denied, 469 U.S. 1062, 105 S.Ct. 545, 83 L.Ed.2d 432 (1984).


. The rarity of small-cell colon cancer creates virtually insurmountable obstacles to statistically significant epidemiological studies. Accordingly, the majority regimen creates virtually insurmountable obstacles to claimants suffering from rare or new diseases. See Note, Trans-Science in Torts, 96 Yale LJ. 428, 429 (1986) ("Scientific quantification requires both that an epidemiological study be conducted, a highly expensive and time-consuming undertaking, and that the study be successful in distinguishing injuries caused by the product from those induced by the general environment."). The population has many times been exposed to known health hazards — with consequent injuries such as adenocarcinoma, pelvic inflammatory disease, toxic shock syndrome, and Guillain-Barré Syndrome — but a rigid alliance between law and epidemiology conspired to prevent recovery until a “statistically significant” number of deaths and injuries occurred. Id. at 428-29. Since the plaintiff in any event bears the burden of persuasion, and since the "more probable than not" causation standard already forces victims to bear significant losses without recompense, those cases adopting a less stringent view of scientific proof surely promote the more enlightened and humane view of tort law. See id. at 436-37 & n. 45.


. The majority opinion advances this argument by citation to the 1901 Harvard Law Review quotation of Learned Hand.


. The charge reads: "You should consider each expert opinion received in evidence in this case, and give it such weight as you may think it deserves. If you should decide that the opinion of an expert witness is not based on sufficient education and experience, or if you should conclude that the reasons given in support of the opinion are not sound, or if you feel that it is outweighed by other evidence, you may disregard the opinion entirely.” Federal Jury Practice and Instructions: Civil § 72.08 (West 4th ed. 1987) (emphasis added). See Dixon v. International Harvester Co., 754 F.2d 573, 580 (5th Cir.1985) (once a witness is "properly admitted as an expert, the jury [is] at liberty to accept or reject his testimony, and to judge his credibility”)-


. "The effect of volatile organic compounds on the human body is a subtle, complex matter. It is for the trier of fact, aided by expert testimony, to determine whether plaintiffs have suffered present harm.” Werlein v. United States, 746 F.Supp. 887, 901 (D.Minn.1990) (following Christophersen panel and disagreeing with Brock concerning necessity of epidemiological proof); see also Shanks v. State, 185 Md. 437, 45 A.2d 85, 90 (1945) (“Judges and juries must be presumed to have average intelligence at least, and no assumption to the contrary can be made for the purpose of excluding otherwise admissible testimony.”).


. "So long as the Seventh Amendment stands, the right to a jury trial should not be rationed, nor should particular issues in particular types of cases be treated differently from similar issues in other types of cases.” Connell v. Sears, *1129Roebuck & Co., 722 F.2d 1542, 1547 (Fed.Cir.1983).


. See Fed.R.Evid. 706; Gates v. United States, 707 F.2d 1141, 1144 (10th Cir.1983) (per curiam) (trial court has broad discretion in regulating trial procedure, including appointment of expert panel to assist in understanding complex matters); Students of Cal. School for the Blind v. Honig, 736 F.2d 538, 548-49 (9th Cir.1984) (no abuse of discretion to appoint expert without consent of parties), vacated on other grounds, 471 U.S. 148, 105 S.Ct. 1820, 85 L.Ed.2d 114 (1985). The concept of a court-appointed expert was first suggested by Judge Learned Hand, in the 1901 Harvard Law Review article cited by the majority for the proposition that "expert testimony creates the risk of a special kind of prejudice.”


. See M. Berger, in Symposium on Science and Rules of Evidence, 99 F.R.D. 187, 232 (1983).


. See A. Moenssens, in Symposium on Science and Rules of Evidence, 99 F.R.D. 187, 231 (1983) (advocating abandonment of Frye and possibility of special instruction with “clear explanations of the uncertainties about the evidence and of the opposing views concerning its validity").


. See Fed.R.Civ.Proc. 42(b); W. Schwarzer, Reforming Jury Trials, 132 F.R.D. 575, 594-95 (1991).


. See, e.g., Proposals for a Model Rule on Admissibility of Scientific Evidence, 115 F.R.D. 79 (1986) (elaborating four proposals for amendment of Rule 702).


. See A.L.I. Reporters’ Study, Enterprise Responsibility for Personal Injury, "Scientific and Legal Causation” Vol. II, ch. 11 at p. 335-50 (1991).


. "Rule 703 is satisfied once there is a showing that an expert's testimony is based on the type of data a reasonable expert in the field would use in rendering an opinion on the subject at issue; it does not address the reliability or general acceptance of an expert’s methodology.” DeLuca, 911 F.2d at 953; accord In re Paoli, 916 F.2d at 856 (when scientist’s technique or methodology attacked, in contrast to data relied on, court must analyze reliability under Rule 702).


. See In re Japanese Electronic Products Antitrust Litigation, 723 F.2d 238, 278 (3d Cir.1983) ("review must be more discriminating if we believe that the court’s exercise of discretion proceeded under a misapprehension as to the meaning of the governing rules”), rev’d on other grounds sub nom. Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986); Leonard v. Dixie Well Service & Supply, Inc., 828 F.2d 291, 294 (5th Cir.1987) ("The Supreme Court has not, however, approved summary judgments that rest on credibility determinations_ The district judge erred in basing his decision on finding Dixie Well’s documentary evidence inherently more ‘reliable’ or 'accurate' than Leonard's and his co-workers’ testimony and sworn statements from memory.”); Bailey v. Kawasaki-Kisen, K.K., 455 F.2d 392, 398 (5th Cir.1972) ("This discretionary power does not, however, allow the Trial Court to exclude competent evidence which is essential and vital to a litigant’s case unless there is a sound practicable reason for barring it.”).


. The majority's observation — that the "district court criticized the [Manoliu] affidavit ... as being inaccurate and incomplete" — is itself inaccurate. The district court noted twice that the affidavit lacked any mention "of the level of fumes or airborne particles,” but did not otherwise "criticize” the affidavit, and certainly found nothing "inaccurate” therein.


. Dr. Miller’s allusion to a 20-year-history of exposure relates to the duration of Christopher-sen’s employment with Marathon. Christophersen worked at a Marathon plant located in New York from 1966 to 1972, and moved to the Waco plant in 1972. Dr. Miller makes plain in his deposition, however, that his causation conclusion rests upon the 14-year exposure at the Waco plant, and that Christophersen’s exposure at the New York plant had been, according to his information, "very substantially less."


. Fed.R.Evid. 703. The plain language of the rule casts doubt on the majority’s gloss. Facts or data "of a type reasonably relied upon by experts in the particular field” are not invariably “the same type as are relied upon by other experts in the field.” The difference is subtle, but an expert might "reasonably" rely on types of facts or data that are not — or not yet — exactly the "same” type as are relied upon by other experts. In other words, the majority gloss essentially expunges the word "reasonably.”


. Brock, 874 F.2d at 313-15 (finding causation evidence insufficient based on purportedly overwhelming negative epidemiological evidence); Osburn, 825 F.2d at 915-16 (no mention of Rule 703 and no challenge to admissibility; affirming jury verdict for plaintiff, rejecting challenge of evidentiary sufficiency, and acknowledging that *1131plaintiffs’ experts employed customary methodologies in reaching their admittedly controversial conclusions); Thompson v. Southern Pacific Transp. Co., 809 F.2d 1167, 1169 (5th Cir.) (no discussion of admissibility; reversing jury verdict for plaintiff whose experts failed to produce sufficient evidence of causation, and noting that three physicians who had treated plaintiff testified that alcohol consumption rather than toxic exposure caused plaintiffs illness), cert. denied, 484 U.S. 819, 108 S.Ct. 76, 98 L.Ed.2d 38 (1987).


. Brown v. Parker-Hannifin Corp., 919 F.2d 308, 311-12 (5th Cir.1990) (affirming directed verdict and exclusion of testimony of expert willing to speculate about two possible causes of mechanical failure without any basis for ruling out equally plausible alternative causes); Edmonds v. Illinois Central Gulf R.R. Co., 910 F.2d 1284, 1286-87 (5th Cir.1990) (holding that a clinical psychologist, who was not a medical doctor, did not conduct any medical tests, made no medical diagnosis, and relied only on generic studies suggesting a link between stress and illness but could not relate the studies to the facts of the case, could not testify as to medical causation); Washington v. Armstrong World Indus., Inc., 839 F.2d 1121, 1123-24 (5th Cir.1988) (affirming exclusion of speculative causation-testimony of doctor who did not examine patient and “merely relied on examinations performed by [three] other physicians who reached different conclusions"); Viterbo, 826 F.2d at 423 (expert’s exclusive reliance on patient’s oral medical history fatally defective because expert unaware of plaintiffs extensive "family history of depression and hypertension” and plaintiff "was experiencing symptoms characteristic of depression and hypertension” which expert admitted were symptoms linked with a host of potential causes); Soden v. Freightliner Corp., 714 F.2d 498, 503-05 (5th Cir.1983) (affirming exclusion of opinion testimony based on accident statistics prepared strictly in anticipation of litigation by a sister company, memorialized only in an informal letter, without any indication of the method for deriving the statistics; opposing party had introduced evidence casting serious doubt on exactly what the statistics represented, and the party proffering the statistics-based testimony failed to provide the opposing party with the statistical information until trial despite repeated discovery requests; expert had not even examined the statistics himself, but instead relied on a summary).
Significantly, the Soden court rejected the argument that cross-examination could have disclosed any weakness of the proffered opinion testimony only because the originator of statistics "was not available for cross-examination,” and because the expert testifying could not be examined on the reports because "they were not available and he had not examined them.” 714 F.2d at 506-07.


. Slaughter v. Southern Talc Co., 919 F.2d 304, 307 (5th Cir.1990) (affirming partial summary judgment, and expressly distinguishing Christophersen panel opinion, because reports that informed experts’ opinions were never submitted as summary judgment evidence, and were "replete with so many obvious errors as to be of no value to the trier of fact” and thus "nothing more than bare conclusions derived from erroneous data”); In re Air Crash Disaster, 795 F.2d at 1233, 1235 (economist’s assumptions underlying projection of future income "completely air-born[e],’’ "without basis in the real world” of plaintiffs, and "abusive of the known facts”).


. See Garnac Grain Co. v. Blackley, 932 F.2d 1563, 1567 (8th Cir.1991) ("Perhaps the combined weaknesses of Howard Stettler’s methodology and qualifications would lead us to discount his opinion if we were jurors. But we are not jurors.”); Wilson v. Merrell Dow Pharmaceuticals, Inc., 893 F.2d 1149, 1154 (10th Cir.1990) (“this failure of the charts to take into account when the Bendectin was consumed may weaken their value as the basis for expert testimony, but this failure affects the weight, not the admissibility, of the charts under Rule 703) (emphasis in original), citing Bazemore v. Friday, 478 U.S. 385, 400, 106 S.Ct. 3000, 3009, 92 L.Ed.2d 315 (1986) (noting that failure of a regression analysis to include other variables that may affect the salary level of a Title VII plaintiff will normally "affect the analysis’ probativeness, not its admissibility”); Payton v. Abbott Labs, 780 F.2d 147, 156 (1st Cir.1985) (fact that defendant undercut research basis and weakened factual underpinnings of doctor’s opinion affected weight and credibility, not admissibility).


. 293 F. 1013, 1014 (D.C.Cir.1923) ("[W]hile courts will go a long way in admitting expert testimony deduced from a well-recognized scientific principle or discovery, the thing from which the deduction is made must be sufficiently established to have gained general acceptance in the particular field in which it belongs.’’) (emphasis added). Frye held inadmissible a crude polygraph prototype that only measured systolic blood pressure. See United States v. Piccinonna, 885 F.2d 1529, 1531 (11th Cir.1989) (en banc) (Frye standard invoked only sporadically, except in polygraph cases); People v. McDonald, 37 Cal.3d 351, 208 Cal.Rptr. 236, 690 P.2d 709 (1984) (observing that Frye standard applies "primarily in cases involving novel devices or processes such as lie detectors, ‘truth serum,’ Naline testing, experimental systems of blood typing, ‘voiceprints,’ identification by human bite marks, microscopic analysis of gunshot residue, and hypnosis”).


. Barrel of Fun, Inc. v. State Farm Fire & Cas. Co., 739 F.2d 1028, 1031 n. 9 (5th Cir.1984) ("Although this Court has noted that it is an ‘unresolved question whether the Federal Rules of Evidence silently abolished or adopted the Frye test,' United States v. Valdez, 722 F.2d 1196, 1201 (5th Cir.1984), we have continued to utilize Frye’s ‘general scientific acceptability' [sic] criteria.”). While the Barrel of Fun court perhaps intended no significant semantic shift, I note the obvious difference between "general scientific acceptability ” and general scientific acceptance.


. Besides the voluminous commentary and case law criticizing the Frye doctrine, a significant debate continues over whether the adoption of the Federal Rules of Evidence abolished Frye. “Rule 702’s failure to incorporate a general scientific acceptance standard, and the Advisory Committee Note's failure to even mention the Frye case must be considered significant. The silence of the rule and its drafters may arguably be regarded as tantamount to an abandonment of the general acceptance standard. Elimination of the Frye test is consistent with the underlying policies of Article VIL" J. Weinstein & M. Berger, 3 Weinstein’s Evidence, ¶ 702[03] at 702-36 (1990); see also United States v. Williams, 583 F.2d 1194, 1198 (2d Cir.1978) ("scientific voting pattern” irrelevant to court's reliability inquiry), cert. denied, 439 U.S. 1117, 99 S.Ct. 1025, 59 L.Ed.2d 77 (1979); United States v. Downing, 753 F.2d 1224, 1236-37 (3d Cir.1985) (analyzing "serious flaws” of Frye test, and finding its "conservative approach to the admissibility of scientific evidence” contrary to the spirit of the Federal Rules); United States v. Bailer, 519 F.2d 463, 466 (4th Cir.) (“Unless an exaggerated popular opinion of the accuracy of a particular technique makes its use prejudicial or likely to mislead the jury, it is better to admit relevant scientific evidence in the same manner as other expert testimony and allow its weight to be attacked by cross-examination and refutation.”), cert. denied, 423 U.S. 1019, 96 S.Ct. 456, 46 L.Ed.2d 391 (1975).
The Supreme Court has not ruled on whether enactment of the Federal Rules of Evidence implicitly overruled Frye, or incorporated it. See United States v. Mustafa, 22 M.J. 165 (C.M.A.) (holding that enactment of Federal Rules superseded Frye test), cert. denied, 479 U.S. 953, 107 S.Ct. 444, 444-45, 93 L.Ed.2d 392 (1986) (White, J., & Brennan, J., dissenting) (noting need to resolve conflict in circuits over whether Rule 702 superseded or incorporated Frye).
The Supreme Court has, however, championed the adversarial process against barriers to admissibility of relevant evidence, and adopted a plain-meaning standard for interpreting the Federal Rules of Evidence that yields no support for a Frye penumbra. See R. Jonakait, The *1133Supreme Court, Plain Meaning, and the Changed Rules of Evidence, 68 Tex.L.Rev. 745, 764-67 (1990) (acknowledging that Supreme Court’s adoption of the Plain Meaning Standard effectively abolishes Frye); see abo E. Imwinkelried, Federal Rule of Evidence 402: The Second Revolution, 6 Rev. of Litig. 129 (1987) (analyzing Rule 402’s general abolition of common-law barriers to admissibility, including Frye, that are not reduced to statute).


. Brock v. Merrell Dow Pharmaceuticals, Inc., 884 F.2d 167, 169 n. 2 (5th Cir.1989) (Higginbotham, J., dissenting from denial of rehearing en banc, noting Frye in purely informational context); Barrel of Fun, 739 F.2d at 1031 & n. 9 (holding voice stress analysis technique inadmissible); United States v. Valdez, 722 F.2d at 1200 (post-hypnotic testimony admissible); United States v. Clark, 622 F.2d 917 (5th Cir.1980) (vacating order granting rehearing en banc on polygraph testimony case), cert. denied, 449 U.S. 1128, 101 S.Ct. 949, 67 L.Ed.2d 116 (1981); United States v. Cochran, 499 F.2d 380, 393 (5th Cir.1974) (polygraph), cert. denied, 419 U.S. 1124, 95 S.Ct. 810, 42 L.Ed.2d 825 (1975); United States v. Frogge, 476 F.2d 969, 970 (5th Cir.) (polygraph), cert. denied, 414 U.S. 849, 94 S.Ct. 138, 38 L.Ed.2d 97 (1973).


. See Barrel of Fun, 739 F.2d at 1031-32 & n. 9 (holding voice stress analysis technique inadmissible and relying on numerous criminal cases declaring the technique unreliable); see also P. Giannelli & P. Fuller, in Symposium on Science and Rules of Evidence, 99 F.R.D. 187, 219 (1983) (noting differences in criminal and civil cases that might justify Frye test in former but not latter).


. Valdez, 722 F.2d at 1201 n. 19 ("We nevertheless decline to apply a test designed for pseudo-scientific data in a manner that would render a lay witness incompetent to give previously admissible testimony.”).


. See United States v. Hadley, 918 F.2d 848, 853 (9th Cir.1990) (holding Frye inapplicable where doctor’s testimony was not based on "novel scientific evidence" and "did not employ any special techniques or models").
The Third Circuit rejected the Frye test in United States v. Downing, 753 F.2d 1224, 1237 (3d Cir.1985), and adopted instead a three-part test for analyzing "novel scientific evidence,” which it defined as “evidence whose scientific fundaments are not suitable candidates for judicial notice”: (1) the soundness and reliability of the process or technique used in generating the evidence; (2) the possibility that admitting the evidence would overwhelm, confuse, or mislead the jury; and (3) the proffered connection between the scientific research or test result to be presented, and particular disputed factual issues in the case.


. Benzene, for example, causes a certain kind of leukemia and no other cancer. The vinyl chloride in reactor cleaners causes a specific kind of liver cancer and no other. Conversely, certain specific diseases typically trace back to specifically-known causes, such as asbestos and mesothelioma.


. See Brock v. Merrell Dow Pharmaceuticals, Inc., 884 F.2d 167, 168 (5th Cir.1989) (Reavley, J., dissenting from denial of rehearing en banc).


. See, e.g., Lenger v. Physician’s General Hosp., Inc., 455 S.W.2d 703, 707 (Tex.1970) (holding it error to exclude doctor’s testimony of possible cause because "[e]xpert testimony concerning the possible causes of the condition in question will often assist the trier of fact in evaluating other evidence in the case.”).
Texas courts in civil contexts have never cited Frye and do not employ a “general acceptance” test for expert testimony. The sporadic citation to Frye in criminal cases invariably involves novel scientific techniques that reflect the factual context of Frye, and the evidence usually gets in. See, e.g., Spence v. State, 795 S.W.2d 743, 752 (Tex.Crim.App.1990) (bite-mark evidence admissible; lack of expert agreement on minimum number of concordant points goes to weight and not admissibility), cert. denied, — *1136U.S. —, 111 S.Ct. 1339, 113 L.Ed.2d 271 (1991). In fact, even in the criminal context, the fate of Frye in Texas appears precarious. See, e.g., Kelly v. State, 792 S.W.2d 579, 584-85 (Tex.App.—Fort Worth 1990, pet. granted) (criticizing Frye, questioning whether Texas still adheres to Frye, and advocating general relevancy test in place of Frye).


. Despite the vigorous promotion of the Federal Rules in Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965), we have noted proper occasions for applying Hanna's dictum that a court "need not wholly blind itself to the degree to which the Rule makes the character and result of the federal litigation stray from the course it would follow in state courts,” 380 U.S. at 473, 85 S.Ct. at 1145. Weems v. McCloud, 619 F.2d 1081, 1097-98 n. 38 (5th Cir.1980).


. Cf. Bailey, 455 F.2d at 397 (between federal and state evidentiary rules, rule which favors reception of evidence governs), cited with approval in Adams v. Fuqua Indus., Inc., 820 F.2d 271, 273 (8th Cir.1987) ("Where a state and federal evidentiary rule conflict, the proponent is entitled ‘to the benefit of the more favorable rule.’ ”).